ORDER
PER CURIAM.
Cliff McNutt-, an inmate of a prison in the State of Texas, filed with .this Court a petition for writ of mandate to require the State of Montana to grant him a speedy trial under a charge of obtaining money under false pretenses filed in the Justice Court of Choteau Township in Teton County, Montana.
Upon investigation it appears that said complaint was dismissed by order of the district court of the Ninth Judicial District of the State of Montana on November 18th, 1969. In such circumstances there is no necessity to grant the relief sought since the charge has been dismissed.
The petition is therefore denied and this proceeding ordered dismissed.